Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2019-026393 (hereinafter “JP’393” (cited in the 5/27/20 IDS) in view of U.S. Patent Application Publication No. 2017/0355539 (Yoshiwara et al.) (hereinafter “Yoshiwara”).
Regarding claim 1, Figs. 1-9 of JP’393 show a medium feeding device comprising: 
a medium mounting section (1) that forms a medium mounting surface on which a medium is mounted; 

a separation unit (12) that separates the medium with the feeding unit (110); 
an operation detection unit (40 and/or 50 and/or 60) that is disposed at a position facing a surface of the medium in the medium mounting section (1) and detects at least a movement of the medium in the feeding direction; and
a control unit (Fig. 9) that stops feeding of the medium based on a detection interval by a detection value of the operation detection unit (40 and/or 50 and/or 60). JP’393 teaches all of the limitations of claim 1, except for an interval forming unit, as claimed.
Yoshiwara teaches that it is well known in the art to provide a medium feeding device (Fig. 3) with an interval forming unit (60) that is provided upstream of an operation detection unit (including 15a and 15b), a feeding unit (32a) and a separation unit (32b) in a feeding direction, projects upwardly from a medium mounting surface (21) that is upstream of the feeding unit (32a) and the separation unit (32b), and forms an interval in the feeding direction between a trailing end of a first medium which is the lowest medium fed by the feeding unit (32a) among media mounted on a medium mounting section (Fig. 2) and a trailing end of a second medium which is bound with the first medium and stacked on the first medium.  Numbered paragraphs [0111]-[0116] explain that interval forming unit (60) acts as a guide for guiding stapled sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing JP’393 with an interval forming unit, for the purpose of guiding stapled sheets, as taught by Yoshiwara. 
Regarding claim 2, Fig. 1-14 of Yoshiwara show that the interval forming unit (60) is configured to include a protrusion (60a or 61a) that projects upward from the medium mounting surface (21).  
Regarding claim 3, Figs. 1-14 of Yoshiwara show that an upper end of the protrusion (60a or 61a) is formed with an R surface.
Regarding claim 11, Figs. 1-9 of JP’393 show a medium feeding device comprising: 
a medium mounting section (1) that forms a medium mounting surface on which a medium is mounted; 
a feeding unit (110) that feeds a lowest medium among media mounted on the medium mounting section (1) in a feeding direction by coming into contact with the lowest medium;
a separation unit (12) that separates the medium with the feeding unit (110); 
an operation detection unit (40 and/or 50 and/or 60) that is disposed at a position facing a surface of the medium in the medium mounting section (1) and detects at least a movement of the medium in the feeding direction; and
a control unit (Fig. 9) that stops feeding of the medium based on a detection value of the operation detection unit (40 and/or 50 and/or 60).  JP’393 teaches all of the limitations of claim 1, except for a curve forming portion, as claimed.
Yoshiwara teaches that it is well known in the art to provide a medium feeding device (Fig. 3) with a curve forming portion (60) that is provided upstream of an JP’393 with an interval forming unit, for the purpose of guiding sheets, as taught by Yoshiwara. 
Regarding claim 12, Figs. 1-9 of JP’393 show an image reading apparatus comprising: 
a reading unit (70) that reads a medium; and 
the medium feeding device according to claim 1, which feeds the medium toward the reading unit (70).
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653